 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    MOISES CHAVEZ,                                     Case No. 1:20-cv-01190-JLT (PC)
12                       Plaintiff,                      FINDINGS AND RECOMMENDATIONS
                                                         TO DISMISS ACTION FOR FAILURE TO
13            v.                                         PROSECUTE AND FAILURE TO COMPLY
                                                         WITH LOCAL RULES
14    S. GUSTAVESON, et al.,
                                                         14-DAY DEADLINE
15                       Defendants.
                                                         CLERK OF COURT TO ASSIGN A
16                                                       DISTRICT JUDGE

17          On February 8, 2020, the Court issued an order granting Plaintiff’s application to proceed

18   in forma pauperis (“IFP”). (Doc. 7.) The Court served the IFP order on Plaintiff by U.S. Postal

19   Service. On March 3, 2021, the U.S. Postal Service returned the order as undeliverable. To date,

20   Plaintiff has not updated his address with the Court or responded to the IFP order.

21          As explained in the Court’s first informational order, a party appearing pro se must keep

22   the Court advised of his current address. (Doc. 3 at 5.) Pursuant to the Local Rules, if mail

23   directed to a pro se plaintiff at his address of record is returned by the U.S. Postal Service and the

24   plaintiff fails to update his address within 63 days, the Court may dismiss his action for failure to

25   prosecute. L.R. 183(b).

26          The Local Rules also provide that the “[f]ailure of counsel or of a party to comply with

27   . . . any order of the Court may be grounds for the imposition by the Court of any and all

28   sanctions . . . within the inherent power of the Court.” L.R. 110. “District courts have inherent
 1   power to control their dockets” and in exercising that power, may impose sanctions, including

 2   dismissal of an action. Thompson v. Hous. Auth., City of Los Angeles, 782 F.2d 829, 831 (9th Cir.

 3   1986). A court may dismiss an action based on a party’s failure to prosecute an action, obey a

 4   court order, or comply with local rules. See, e.g., Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th

 5   Cir. 1992) (dismissal for failure to comply with a court order to amend a complaint); Malone v.

 6   U.S. Postal Serv., 833 F.2d 128, 130–31 (9th Cir. 1987) (dismissal for failure to comply with a

 7   court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for failure to

 8   prosecute and to comply with local rules).

 9             Although more than 63 days have passed since the U.S. Postal Service returned the

10   Court’s IFP Order, Plaintiff has failed to notify the Court of his current address. It appears that

11   Plaintiff has abandoned this action. Whether he has done so intentionally or mistakenly is

12   inconsequential. It is Plaintiff’s responsibility to comply with the Court’s orders and the Local

13   Rules. The Court declines to expend its limited resources on a case that Plaintiff has chosen to

14   ignore.

15             Accordingly, the Court RECOMMENDS that this action be DISMISSED without

16   prejudice for Plaintiff’s failure to prosecute and failure to comply with the Local Rules. The

17   Court DIRECTS the Clerk of Court to assign a district judge to this action.

18             These Findings and Recommendations will be submitted to the United States District

19   Judge assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

20   of the date of service of these Findings and Recommendations, Plaintiff may file written
21   objections with the Court. The document should be captioned, “Objections to Magistrate Judge’s

22   Findings and Recommendations.” Plaintiff’s failure to file objections within the specified time

23   may result in waiver of his rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir.

24   2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

25
     IT IS SO ORDERED.
26
27      Dated:       May 21, 2021                             _ /s/ Jennifer L. Thurston
                                                    CHIEF UNITED STATES MAGISTRATE JUDGE
28

                                                       2
